Citation Nr: 0518647	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-11 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical expenses incurred from June 1, 2000, to June 
5, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1969, and from June 1971 to July 1976.  The appellant 
is the veteran's surviving spouse, and seeks reimbursement 
for private medical care rendered to the veteran prior to his 
death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in December 2001 by the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center at the Regional Office (RO) in Fort Harrison, 
Montana.  These decisions allowed in part and denied in part 
the appellant's claim for VA payment or reimbursement for 
private health care expenses.  The RO determined that the 
veteran's hospitalization at the University of Colorado from 
May 29, 200 to May 31, 2000 was approved for reimbursement, 
but payment for the expenses incurred during the remaining 
days, from June 1, 2000 to June 5, 2000, was denied.  The 
case was forwarded to the Board.  In July 2004, the Board 
REMANDED to the RO to schedule a Board Video hearing.  That 
hearing took place and the transcript is of record.  


FINDING OF FACT

The private medical expenses incurred during the veteran's 
hospitalization from June 1, 2000, to June 5, 2000, was for a 
continued medical emergency; the veteran could not have been 
safely transferred to a VA hospital prior to June 5, 2000.


CONCLUSION OF LAW

The criteria for payment or reimbursement for in-patient 
emergency service for non-service connected conditions at a 
non-VA facility from June 1, 2000, to June 5, 2000, have been 
met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

Factual Background

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical service provided by the University 
Hospital and associated providers (hereinafter referred to as 
the private hospital) from June 1, 2000, to June 5, 2000, for 
in-patient services rendered.  The RO determined in December 
2001 that the veteran was clinically stable for transfer to a 
VA hospital on May 31, 2000, and granted reimbursement of 
expenses incurred from May 29 through May 31, 2001.
(See Statement of the Case, page 4.) 
On May 29, 2000, the appellant found the veteran down on the 
bedroom floor of his home.  The appellant called 911 and the 
ambulance that responded to the emergency call took the 
veteran to the private hospital.  He was admitted to the 
emergency room for evaluation and treatment.  The impression 
upon admission was pneumonia, tachtcardia, fevers, tachypnea 
and hypoxia.  His condition was categorized as serious.  The 
veteran was admitted to the intensive care unit and remained 
there until he was transferred to the VA hospital.  

A May 30, 2000 private hospital report includes the notation 
that the payor for the veteran's care was VA.  It was also 
noted that once his condition became stable he would be 
transferred to VA.  It was indicated in a May 31, 2000 
private hospital record  that the veteran's treating 
physician at the private hospital had contacted a VA 
physician regarding the veteran.

A private hospital report dated in June 1, 2000 shows that 
the veteran underwent a sepsis study that day.  The next day 
he desaturated.  A June 3, 2000 private hospital record 
indicates that the veteran's transfer to a VA hospital would 
be arranged.  It was also noted that on that date the he 
remained  intubated and sedated.  

A June 5, 2000 private hospital medical reflects that the 
appellant was aware that the veteran would be transferred to 
the VA hospital as soon as an intensive care unit bed became 
available.  The private hospital would assist the transfer 
with an ambulance.  

The June 5, 2000 discharge summary report showed an admission 
and discharge diagnosis of acute respiratory distress 
syndrome.  It also noted that his fever continued to spike 
during his stay at the hospital with only a 24 hour period of 
defervescence.  The fever was thought to be due to a 
pulmonary infection of unknown etiology.  Testing results of 
viral studies and fungal cultures regarding what appeared to 
be acute respiratory distress syndrome were still pending 
when the veteran was transferred to the VA hospital.  The 
private hospital physician noted that the veteran would be 
followed-up by VA physicians should he resolve from his acute 
episodes.

The veteran remained critically ill and died at the VA 
hospital nine days after the transfer to the VA hospital.  
His death certificate indicated that the immediate cause of 
death was disseminated cytomegalovirus infection, 
immunosupression from prednisone azathioprime and rheumatoid 
arthritis.  

In July 2000 the private hospital submitted to the VA Network 
Authorization Office (NAO) a health insurance claim for 
services rendered to the veteran during the period in 
question.  A claim was subsequently started under the 
Millennium Healthcare and Benefits Act (Mill Bill).  In 
December 2001, and upon review of the veteran's private 
hospital's medical records, a VA registered nurse (RN) 
concluded that the veteran had become clinically stable for 
transfer to a VA hospital in May 31, 2000.  The RO determined 
that the appellant was not entitled to payment or 
reimbursement for private hospitalization after May 30, 2000.

At a Board hearing held in March 2005, the appellant 
testified that it was her impression that the veteran's 
emergency was ongoing from the moment he was admitted to the 
private hospital's intensive care unit and until the time of 
his death.  She described his condition as unstable.  The 
veteran could not move.  The appellant also stated that 
during the his private hospitalization the private health 
care providers informed her that her the he would ultimately 
be transferred to the VA hospital.  She kept asking when the 
transfer would take place, and for reasons that were not 
clear to her, she was informed that his transfer to the VA 
was pending bed availability.  The appellant stated that she 
felt she had no say in the veteran's transfer as it depended 
on when VA would take him as a patient, as determined by the 
private health care providers.   



Law and Regulations

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2004). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

By finding that payment or reimbursement for the private 
hospital emergency room treatment and two days of private 
hospitalization was warranted, the VAMC has necessarily made 
determinations that all criteria for payment and 
reimbursement other than 38 C.F.R. § 17.1002(d) were met. 

Therefore, the central question on appeal is whether 38 
C.F.R. § 17.1002(d), which reads as follows, is met: 

(d) the claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged 
or transferred to a VA or other Federal 
facility (the medical emergency lasts only 
until the time the veteran becomes 
stabilized).

At the March 2005 Board hearing the appellant testified that 
she did not believe that the decision to have the veteran 
transferred to the VA hospital was hers to make.  She was 
informed by the care takers at the private hospital that the 
veteran would be transferred to the VA hospital.  The 
appellant stated that she kept asking the private hospital 
care takers when the veteran would be transferred to the VA 
hospital.  They responded that the transfer would take place 
once a space became available at the VA hospital.  There is a 
complete absence of any evidence upon which to find the 
appellant's assertions incredible.  Nothing in the private 
hospital medical records or the RO's findings indicated that 
the veteran or the appellant refused to be transferred to the 
VA hospital after the private physicians released the veteran 
for transfer.  

The private hospital medical report dated in May 30, 2000 
showed that the physicians were aware that the veteran was to 
be transferred to the VA hospital when stable.  The decision 
to release the veteran for transfer rested on the judgment of 
the private physicians whose care the veteran was under and 
who ultimately, along with the VA hospital care takers, 
arranged for his transfer.  From the private hospital records 
it appears that the private hospital rendered effective 
emergency treatment for the veteran's condition that was not 
as a practical matter, pursuant to the private hospital care 
takers, feasibly available to him at the VA hospital prior to 
June 5, 2000.   

The private hospital medical records reveal that the 
veteran's condition was determined to be serious in nature 
upon admission to the private hospital and through June 5, 
2000.  Despite the RO's determination that the veteran's 
condition was stable and the veteran could have be 
transferred to the VA hospital on May 31, 2000, there were 
indications that the treating physicians at the private 
hospital found that June 5, 2000 was the first suitable date 
for the transfer.  Even then the veteran's condition remained 
critical and unresolved as evidenced by the diagnosis of 
acute respiratory distress syndrome, the notation in his 
summary discharge report of a fever that continued to spike, 
and his being transferred from one intensive care unit to 
another.  Therefore, the private hospital reports provided a 
rational basis upon which private physicians could have 
reasonably determined that the veteran's condition did not 
warrant a transfer to the VA hospital until June 5, 2000.  
Moreover, it is apparent that the veteran's condition, rather 
than being stabilized upon transfer from the private hospital 
to the VA hospital, continued to deteriorate as the veteran 
died 9 days later.  

The private hospital treatment records appear to reflect a 
thorough, sound and consistent degree of care exercised on 
behalf of the veteran by the treating physicians at the 
private hospital.  The Board sees little reason to question 
the judgment of these physicians as to when it was medically 
safe to transfer the veteran over to the care of the VA 
hospital.  While an RN determined after the fact and for 
insurance purposes that it was safe to transfer the veteran 
on May 31, 2000, unlike the treating physicians at the 
private hospital, the RN did not have the benefit of 
examining and treating the veteran during the period in 
question or prior to his death.  The Board can find 
associated with the claims file no explicit or implicit 
medically expert determination that contradicts the judgment 
of the private hospital treating physicians.  The 
overwhelming weight of the evidence supports the claim that 
the criteria for reimbursement of expenses incurred a private 
hospital from June 1, 2000 to June 5, 2000, are met

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical service 
provided by a private hospital and associated providers from 
June 1, 2000, to June 5, 2000, is warranted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by a private hospital 
from June 1, 2000, to June 5, 2000, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


